                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

NEGHASI MIDDLETON,                       *
                                         *
             Plaintiff,                  *
v.                                       *     CIVIL ACTION
                                         *     NO. 1:18-CV-05099-MHC
JAMES CALEB ELLIOTT,                     *
Individually and in his official         *
Capacity as an officer of COBB           *
COUNTY POLICE DEPARTMENT                 *
                                         *
             Defendant.                  *
                                         *

                    MOTION FOR LEAVE OF ABSENCE

      COMES NOW, Laura J. Murphree (hereinafter “Counsel”), defense counsel

in the above-styled action, and, pursuant to L.R. 83.1(E)(3), hereby petitions the

Court for a leave of absence from June 3, 2019 through June 7, 2019 for personal

vacation and attending the State Bar of Georgia Board of Gov. meeting.

      For the foregoing reasons, Counsel respectfully requests that the Court grant

her Motion for Leave of Absence from June 3, 2019 through June 7, 2019. For the

Court’s convenience, a proposed Order is attached hereto.




                                        1
                      CERTIFICATE OF TYPE STYLE

      This document was prepared using Times New Roman 14 point font.

      Respectfully submitted, this 22nd day of April, 2019.

                                      By:    /s/Laura J. Murphree
                                             LAURA J. MURPHREE
                                             Senior Associate County Attorney
                                             State Bar No. 408501

100 Cherokee Street, Suite 350
Marietta, GA 30090
770-528-4000 (phone)
770-528-4010 (facsimile)




                                         2
                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

NEGHASI MIDDLETON,                  *
                                    *
             Plaintiff,             *
v.                                  *    CIVIL ACTION
                                    *    NO. 1:18-CV-05099-MHC
JAMES CALEB ELLIOTT,                *
Individually and in his official    *
Capacity as an officer of COBB      *
COUNTY POLICE DEPARTMENT            *
                                    *
             Defendant.             *
                                    *
                         CERTIFICATE OF SERVICE
      I hereby certify that on this day I electronically filed the Motion for Leave of

Absence with the Clerk of Court using the CM/ECF system which will automatically

send e-mail notification of such filing to the following attorneys of record:

                   Tanya F. Miller
                   Dubose Miller
                   75 14th NE, Suite 2110
                   Atlanta, Georgia 30309

                    Subodh Chandra
                    The Chandra Law Building
                    1265 W. 6th St., Suite 400
                    Cleveland, Ohio 44113-1326

      This 22nd day of April, 2019.

                                       By:    /s/Laura J. Murphree
                                              LAURA J. MURPHREE
                                              Senior Associate County Attorney
                                              State Bar No. 408501
100 Cherokee Street, Suite 350
Marietta, GA 30090
770-528-4000 (phone)
770-528-4010 (facsimile)
